ORDER
Upon consideration of the Petition for Disciplinary or Remedial Action filed herein, the Petitioner’s response to this Court’s Order to Show Cause of August 8, 2006, and the Respondent’s failure to respond to said Show Cause Order, it is this 6th day of November, 2006
ORDERED, that the Respondent, Paris A. Artis, is hereby suspended from the practice of law in Maryland with his reinstatement conditioned upon his reinstatement to the Bar of the District of Columbia. It is further,
ORDERED, that the Clerk of this Court shall strike the name of Paris A. Artis from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.